JPMorgan Value Opportunities Fund, Inc. Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and 74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000's omitted) Class A $588 Class B $29 Class C $28 Class I $8,805 Item 73A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.1612 Class B $0.0970 Class C $0.1027 Class I $0.2096 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000's omitted) Class A 3,685 Class B 301 Class C 271 Class I 42,868 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $13.10 Class B $12.95 Class C $12.96 Class I $13.08
